Mr. Justice Linscott delivered the opinion of the court: Claimant has filed a sworn statement of his claim. It does not conform to the strict rule of pleading but it is sufficient to advise the respondent of the facts. It appears from the statement that he was driving an automobile on December 26, 1935, on State Boute 1 north of Danville, Illinois, when he struck a snow plow belonging to the State, which was not on the proper side of the road and which was being towed. The statement sets forth that because claimant was a minister he was able to get repairs made to his automobile for less than what the State would have to pay because members of his congregation did the work for less money. He submitted a Bill of Particulars showing damages in the sum of $37.42 which would have been the regular cost, but which actually cost him $24.91. Claimant’s attitude in this regard is commendable, but owing to the fact that the State is not liable for the negligent acts of its agents or its servants while in the performance of a governmental function, the State is not liable. This has been the holding of this court in many instances, and is also the doctrine established by the Supreme Court of United States and the Supreme Court of Illinois. The motion of the Attorney General to dismiss must, therefore, be sustained, and award denied.